Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 18,
2020, is by and between Keystone Capital Partners, LLC, a Delaware limited
liability company (the “Investor”), and Adial Pharmaceuticals, Inc., a Delaware
corporation (the “Company”).

 

RECITALS

 

A. The Company and the Investor have entered into that certain Common Stock
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
pursuant to which the Company may issue, from time to time, to the Investor up
to the lesser of (i) $15,000,000 in aggregate gross purchase price of newly
issued shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”), and (ii) the Exchange Cap (to the extent applicable under Section 3.3
of the Purchase Agreement), as provided for therein.

 

B. Pursuant to the terms of, and in consideration for the Investor entering
into, the Purchase Agreement, the Company shall cause to be issued to the
Investor the Commitment Shares in accordance with the terms of the Purchase
Agreement.

 

C. Pursuant to the terms of, and in consideration for the Investor entering
into, the Purchase Agreement, and to induce the Investor to execute and deliver
the Purchase Agreement, the Company has agreed to provide the Investor with
certain registration rights with respect to the Registrable Securities (as
defined herein) as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein and in the Purchase Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, intending to be legally bound hereby, the Company and the Investor
hereby agree as follows:

 

1.Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

(a)  “Agreement” shall have the meaning assigned to such term in the preamble of
this Agreement

 

(b)  “Allowable Grace Period” shall have the meaning assigned to such term in
Section 3(p).

 

(c)  “Blue Sky Filing” shall have the meaning assigned to such term in Section
6(a).

 



 

 

 

(d)  “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed.

 

(e)  “Claims” shall have the meaning assigned to such term in Section 6(a).

 

(f)  “Closing Date” shall mean the date of this Agreement.

 

(g)  “Commission” means the U.S. Securities and Exchange Commission or any
successor entity.

 

(h)  “Common Stock” shall have the meaning assigned to such term in the recitals
to this Agreement.

 

(i)  “Company” shall have the meaning assigned to such term in the preamble of
this Agreement.

 

(j)  “Effective Date” means the date that the applicable Registration Statement
has been declared effective by the Commission.

 

(k)  “Effectiveness Deadline” means (i) with respect to the Initial Registration
Statement required to be filed to pursuant to Section 2(a), the earlier of (A)
the 90th calendar day after the date of this Agreement, if such Registration
Statement is subject to review by the Commission, and (B) the 60th calendar day
after the date of this Agreement, if the Company is notified (orally or in
writing, whichever is earlier) by the Commission that such Registration
Statement will not be reviewed and (ii) with respect to any New Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the earlier of (A) the 60th calendar day following the date on which
the Company was required to file such additional Registration Statement, if such
Registration Statement is subject to review by the Commission, and (B) the 30th
calendar day following the date on which the Company was required to file such
New Registration Statement, if the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be reviewed.

 

(l)  “Filing Deadline” means (i) with respect to the Initial Registration
Statement required to be filed to pursuant to Section 2(a), the 30th Business
Day after the date of this Agreement and (ii) with respect to any New
Registration Statements that may be required to be filed by the Company pursuant
to this Agreement, the 20th Business Day following the sale of substantially all
of the Registrable Securities included in the Initial Registration Statement or
the most recent prior New Registration Statement, as applicable, or such other
date as permitted by the Commission.

 

(m)  “Indemnified Damages” shall have the meaning assigned to such term in
Section 6(a).

 

(n)  “Initial Registration Statement” shall have the meaning assigned to such
term in Section 2(a).

 



2

 

 

(o)  “Investor” shall have the meaning assigned to such term in the preamble of
this Agreement.

 

(p)  “Investor Party” and “Investor Parties” shall have the meaning assigned to
such terms in Section 6(a).

 

(q)  “Legal Counsel” shall have the meaning assigned to such term in Section
2(b).

 

(r)  “New Registration Statement” shall have the meaning assigned to such term
in Section 2(c).

 

(s)  “Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.

 

(t)  “Prospectus” means the prospectus in the form included in the Registration
Statement, as supplemented from time to time by any Prospectus Supplement,
including the documents incorporated by reference therein.

 

(u)  “Prospectus Supplement” means any prospectus supplement to the Prospectus
filed with the Commission from time to time pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

 

(v)  “Purchase Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.

 

(w)  “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
of effectiveness of such Registration Statement(s) by the Commission.

 

(x)  “Registrable Securities” means all of (i) the Shares, (ii) the Commitment
Shares, and (iii) any capital stock of the Company issued or issuable with
respect to such Shares or Commitment Shares, including, without limitation, (1)
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise and (2) shares of capital stock of the Company into
which the shares of Common Stock are converted or exchanged and shares of
capital stock of a successor entity into which the shares of Common Stock are
converted or exchanged, in each case until such time as such securities cease to
be Registrable Securities pursuant to Section 2(f).

 

(y)  “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the resale by
the Investor of Registrable Securities, as such registration statement or
registration statements may be amended and supplemented from time to time,
including all documents filed as part thereof or incorporated by reference
therein.

 

(z)  “Registration Period” shall have the meaning assigned to such term in
Section 3(a).

 



3

 

 

(aa)  “Rule 144” means Rule 144 promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the Commission that may at any time
permit the Investor to sell securities of the Company to the public without
registration.

 

(bb)  “Rule 415” means Rule 415 promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the Commission providing for offering
securities on a delayed or continuous basis.

 

(cc)  “Staff” shall have the meaning assigned to such term in Section 2(e).

 

(dd)  “Violations” shall have the meaning assigned to such term in Section 6(a).

 

2.Registration.

 

(a) Mandatory Registration. The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the
Commission an initial Registration Statement on Form S-1 (or any successor form)
covering the resale by the Investor of (i) all of the Commitment Shares and (ii)
the maximum number of additional Registrable Securities as shall be permitted to
be included thereon in accordance with applicable Commission rules, regulations
and interpretations so as to permit the resale of such Registrable Securities by
the Investor under Rule 415 under the Securities Act at then prevailing market
prices (and not fixed prices) (the “Initial Registration Statement”). Such
initial Registration Statement shall contain the “Selling Stockholder” and “Plan
of Distribution” sections in substantially the form attached hereto as Exhibit
B. The Company shall use its commercially reasonable efforts to have the Initial
Registration Statement declared effective by the Commission as soon as
reasonably practicable, but in no event later than the applicable Effectiveness
Deadline.

 

(b) Legal Counsel. Subject to Section 5 hereof, the Investor shall have the
right to select one legal counsel to review and oversee, solely on its behalf,
any registration pursuant to this Section 2 (“Legal Counsel”), which shall be
Dorsey & Whitney LLP, or such other counsel as thereafter designated by the
Investor. Except as provided under Section 10.1(i) of the Purchase Agreement,
the Company shall have no obligation to reimburse the Investor for any and all
legal fees and expenses of the Legal Counsel incurred in connection with the
transactions contemplated hereby.

 

(c) Sufficient Number of Shares Registered. If at any time all Registrable
Securities are not covered by the Initial Registration Statement filed pursuant
to Section 2(a) as a result of Section 2(e) or otherwise, and if the Company
desires to sell additional Shares to the Investor under the Agreement, the
Company shall then use its commercially reasonable efforts to file with the
Commission one or more additional Registration Statements so as to cover all of
the Registrable Securities not covered by such initial Registration Statement,
in each case, as soon as practicable (taking into account any position of the
staff of the Commission (“Staff”) with respect to the date on which the Staff
will permit such additional Registration Statement(s) to be filed with the
Commission and the rules and regulations of the Commission) (each such
additional Registration Statement, a “New Registration Statement”), but in no
event later than the applicable Filing Deadline for such New Registration
Statement(s). The Company shall use its commercially reasonable efforts to cause
each such New Registration Statement to become effective as soon as practicable
following the filing thereof with the Commission, but in no event later than the
applicable Effectiveness Deadline for such New Registration Statement.

 



4

 

 

(d) No Inclusion of Other Securities. In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement
pursuant to Section 2(a) or Section 2(c) without consulting the Investor and
Legal Counsel prior to filing such Registration Statement with the Commission.

 

(e) Offering. If the Staff or the Commission seeks to characterize any offering
pursuant to a Registration Statement filed pursuant to this Agreement as
constituting an offering of securities that does not permit such Registration
Statement to become effective and be used for resales by the Investor on a
delayed or continuous basis under Rule 415 at then-prevailing market prices (and
not fixed prices), or if after the filing of any Registration Statement pursuant
to Section 2(a) or Section 2(c), the Company is otherwise required by the Staff
or the Commission to reduce the number of Registrable Securities included in
such Registration Statement, then the Company shall reduce the number of
Registrable Securities to be included in such Registration Statement (after
consultation with the Investor and Legal Counsel as to the specific Registrable
Securities to be removed therefrom) until such time as the Staff and the
Commission shall so permit such Registration Statement to become effective and
be used as aforesaid. Notwithstanding anything in this Agreement to the
contrary, if after giving effect to the actions referred to in the immediately
preceding sentence, the Staff or the Commission does not permit such
Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices), the Company shall not request acceleration
of the Effective Date of such Registration Statement, the Company shall promptly
(but in no event later than 48 hours) request the withdrawal of such
Registration Statement pursuant to Rule 477 under the Securities Act. In the
event of any reduction in Registrable Securities pursuant to this paragraph, if
the Company desires to sell any Shares to the Investor that are not covered by a
Registration Statement or New Registration Statement, the Company shall then use
its commercially reasonable efforts to file one or more New Registration
Statements with the Commission in accordance with Section 2(c) until such time
as all Registrable Securities have been included in Registration Statements that
have been declared effective and the Prospectuses contained therein are
available for use by the Investor.

 

(f) Any Registrable Security shall cease to be a “Registrable Security” at the
earliest of the following: (i) when a Registration Statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective Registration Statement; (ii) when such Registrable Security is held by
the Company or one of its subsidiaries; and (iii) the date that is the later of
(A) the first (1st) anniversary of the date of termination of the Purchase
Agreement in accordance with Article VIII of the Purchase Agreement and (B) the
first (1st) anniversary of the date of the last sale of any Registrable
Securities to the Investor pursuant to the Purchase Agreement.

 



5

 

 

3.Related Obligations.

 

The Company shall use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

 

(a) The Company shall promptly prepare and file with the Commission the Initial
Registration Statement pursuant to Section 2(a) hereof and one or more New
Registration Statements pursuant to Section 2(c) hereof with respect to the
Registrable Securities, but in no event later than the applicable Filing
Deadline therefor, and the Company use its commercially reasonable efforts to
cause each such Registration Statement to become effective as soon as
practicable after such filing, but in no event later than the applicable
Effectiveness Deadline therefor. Subject to Allowable Grace Periods, the Company
shall keep each Registration Statement effective (and the Prospectus contained
therein available for use) pursuant to Rule 415 for resales by the Investor on a
continuous basis at then-prevailing market prices (and not fixed prices) at all
times until the earlier of (i) the date on which the Investor shall have sold
all of the Registrable Securities covered by such Registration Statement and
(ii) the date of termination of the Purchase Agreement if as of such termination
date the Investor holds no Registrable Securities (or, if applicable, the date
on which such securities cease to be Registrable Securities after the date of
termination of the Purchase Agreement) (the “Registration Period”).
Notwithstanding anything to the contrary contained in this Agreement (but
subject to the provisions of Section 3(q) hereof), the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
Prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of Prospectuses, in the light of the circumstances in which they were
made) not misleading. The Company shall submit to the Commission, as soon as
reasonably practicable after the date that the Company learns that no review of
a particular Registration Statement will be made by the Staff or that the Staff
has no further comments on a particular Registration Statement (as the case may
be), a request for acceleration of effectiveness of such Registration Statement
to a time and date as soon as reasonably practicable in accordance with Rule 461
under the Securities Act.

 

(b) Subject to Section 3(q) of this Agreement, the Company shall use its
commercially reasonable efforts to prepare and file with the Commission such
amendments (including, without limitation, post-effective amendments) and
supplements to each Registration Statement and the Prospectus used in connection
with each such Registration Statement, which Prospectus is to be filed pursuant
to Rule 424 promulgated under the Securities Act, as may be necessary to keep
each such Registration Statement effective (and the Prospectus contained therein
current and available for use) at all times during the Registration Period for
such Registration Statement, and, during such period, comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities of the Company required to be covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the Investor.
Without limiting the generality of the foregoing, the Company covenants and
agrees that (i) at or before 5:30 p.m. (New York City time) on the second (2nd)
Trading Day immediately following the Effective Date of the Initial Registration
Statement and any New Registration Statement (or any post-effective amendment
thereto), the Company shall file with the Commission in accordance with Rule
424(b) under the Securities Act the final Prospectus to be used in connection
with sales pursuant to such Registration Statement (or post-effective amendment
thereto), and (ii) if the transactions contemplated by any Fixed Purchase are
material to the Company (individually or collectively with all other prior Fixed
Purchases, the consummation of which have not previously been reported in any
Prospectus Supplement filed with the Commission under Rule 424(b) under the
Securities Act or in any report, statement or other document filed by the
Company with the Commission under the Exchange Act), or if otherwise required
under the Securities Act (or the interpretations of the Commission thereof), in
each case as reasonably determined by the Company and the Investor, then, at or
before 8:30 a.m., New York City time, on the first (1st) Trading Day immediately
following the Fixed Purchase Date with respect to such Fixed Purchase, the
Company shall file with the Commission a Prospectus Supplement pursuant to Rule
424(b) under the Securities Act with respect to the applicable Fixed
Purchase(s), disclosing the total number of Shares that are to be (and, if
applicable, have been) issued and sold to the Investor pursuant to such Fixed
Purchase(s), the total purchase price for the Shares subject to such Fixed
Purchase(s), the applicable purchases price(s) for such Shares and the net
proceeds that are to be (and, if applicable, have been) received by the Company
from the sale of such Shares. To the extent not previously disclosed in the
Prospectus or a Prospectus Supplement, the Company shall disclose in its
Quarterly Reports on Form 10-Q and in its Annual Reports on Form 10-K the
information described in the immediately preceding sentence relating to all
Fixed Purchase(s) consummated during the relevant fiscal quarter and shall file
such Quarterly Reports and Annual Reports with the Commission within the
applicable time period prescribed for such report under the Exchange Act. In the
case of amendments and supplements to any Registration Statement on Form S-1 or
Prospectus related thereto which are required to be filed pursuant to this
Agreement (including, without limitation, pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 8-K, Form 10-Q or Form 10-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement and Prospectus, if
applicable, or shall file such amendments or supplements to the Registration
Statement or Prospectus with the Commission on the same day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement such Registration Statement or Prospectus, for the purpose
of including or incorporating such report into such Registration Statement and
Prospectus. The Company consents to the use of the Prospectus (including,
without limitation, any supplement thereto) included in each Registration
Statement in accordance with the provisions of the Securities Act and with the
securities or “Blue Sky” laws of the jurisdictions in which the Registrable
Securities may be sold by the Investor, in connection with the resale of the
Registrable Securities and for such period of time thereafter as such Prospectus
(including, without limitation, any supplement thereto) (or in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of Registrable
Securities.

 



6

 

 

(c) The Company shall (A) permit Legal Counsel an opportunity to review and
comment upon (i) each Registration Statement at least two (2) Business Days
prior to its filing with the Commission and (ii) all amendments and supplements
to each Registration Statement (including, without limitation, the Prospectus
contained therein) (except for Annual Reports on Form 10-K, Quarterly Reports on
Form 10-Q, Current Reports on Form 8-K, and any similar or successor reports or
Prospectus Supplements the contents of which is limited to that set forth in
such reports) within a reasonable number of days prior to their filing with the
Commission, and (B) shall reasonably consider any comments of the Investor and
Legal Counsel on any such Registration Statement or amendment or supplement
thereto or to any Prospectus contained therein. The Company shall promptly
furnish to Legal Counsel, without charge, (i) electronic copies of any
correspondence from the Commission or the Staff to the Company or its
representatives relating to each Registration Statement (which correspondence
shall be redacted to exclude any material, non-public information regarding the
Company or any of its Subsidiaries), (ii) after the same is prepared and filed
with the Commission, one (1) electronic copy of each Registration Statement and
any amendment(s) and supplement(s) thereto, including, without limitation,
financial statements and schedules, all documents incorporated therein by
reference, if requested by the Investor, and all exhibits and (iii) upon the
effectiveness of each Registration Statement, one (1) electronic copy of the
Prospectus included in such Registration Statement and all amendments and
supplements thereto; provided, however, the Company shall not be required to
furnish any document (other than the Prospectus, which may be provided in .PDF
format) to Legal Counsel to the extent such document is available on EDGAR).

 

(d) Without limiting any obligation of the Company under the Purchase Agreement,
the Company shall promptly furnish to the Investor, without charge, (i) after
the same is prepared and filed with the Commission, at least one (1) electronic
copy of each Registration Statement and any amendment(s) and supplement(s)
thereto, including, without limitation, financial statements and schedules, all
documents incorporated therein by reference, if requested by the Investor, all
exhibits thereto, (ii) upon the effectiveness of each Registration Statement,
one (1) electronic copy of the Prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as the Investor may reasonably request from time to time) and (iii) such
other documents, including, without limitation, copies of any final Prospectus
and any Prospectus Supplement thereto, as the Investor may reasonably request
from time to time in order to facilitate the disposition of the Registrable
Securities owned by the Investor; provided, however, the Company shall not be
required to furnish any document (other than the Prospectus, which may be
provided in .PDF format) to the Investor to the extent such document is
available on EDGAR).

 

(e) The Company shall take such action as is reasonably necessary to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by the Investor of the Registrable Securities covered by a
Registration Statement under such other securities or “Blue Sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(e), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify Legal Counsel and the Investor of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “Blue Sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

 



7

 

 

(f) The Company shall notify Legal Counsel and the Investor in writing of the
happening of any event, as promptly as reasonably practicable after becoming
aware of such event, as a result of which the Prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, non-public information regarding the Company or any
of its Subsidiaries), and, subject to Section 3(q), promptly prepare a
supplement or amendment to such Registration Statement and such Prospectus
contained therein to correct such untrue statement or omission and deliver one
(1) electronic copy of such supplement or amendment to Legal Counsel and the
Investor (or such other number of copies as Legal Counsel or the Investor may
reasonably request). The Company shall also promptly notify Legal Counsel and
the Investor in writing (i) when a Prospectus or any Prospectus Supplement or
post-effective amendment has been filed, when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and the Investor by facsimile
or e-mail on the same day of such effectiveness and by overnight mail), and when
the Company receives written notice from the Commission that a Registration
Statement or any post-effective amendment will be reviewed by the Commission,
(ii) of any request by the Commission for amendments or supplements to a
Registration Statement or related Prospectus or related information, (iii) of
the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate and (iv) of the receipt of any
request by the Commission or any other federal or state governmental authority
for any additional information relating to the Registration Statement or any
amendment or supplement thereto or any related Prospectus. The Company shall
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to a Registration Statement or any amendment thereto.
Nothing in this Section 3(f) shall limit any obligation of the Company under the
Purchase Agreement.

 

(g) The Company shall (i) use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the use of any Prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible time and (ii) notify Legal Counsel and the
Investor of the issuance of such order and the resolution thereof or its receipt
of actual notice of the initiation or threat of any proceeding.

 

(h) The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 



8

 

 

(i) Without limiting any obligation of the Company under the Purchase Agreement,
the Company shall use its commercially reasonable efforts either to (i) cause
all of the Registrable Securities covered by each Registration Statement to be
listed on the Trading Market, (ii) secure designation and quotation of all of
the Registrable Securities covered by each Registration Statement on another
Eligible Market, or (iii) if, despite the Company’s commercially reasonable
efforts to satisfy the preceding clauses (i) or (ii) the Company is unsuccessful
in satisfying the preceding clauses (i) or (ii), without limiting the generality
of the foregoing, to use its commercially reasonable efforts to arrange for at
least two market makers to register with the Financial Industry Regulatory
Authority (“FINRA”) as such with respect to such Registrable Securities. In
addition, the Company shall reasonably cooperate with the Investor and any
Broker-Dealer through which the Investor proposes to sell its Registrable
Securities in effecting a filing with FINRA pursuant to FINRA Rule 5110 as
requested by the Investor. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(i).

 

(j) The Company shall cooperate with the Investor and, to the extent applicable,
facilitate the timely preparation and delivery of Registrable Securities, as
DWAC Shares, to be offered pursuant to a Registration Statement and enable such
DWAC Shares to be in such denominations or amounts (as the case may be) as the
Investor may reasonably request from time to time and registered in such names
as the Investor may request. Investor hereby agrees that it shall cooperate with
the Company, its counsel and Transfer Agent in connection with any issuances of
DWAC Shares, and hereby represents, warrants and covenants to the Company that
that it will resell such DWAC Shares only pursuant to the Registration Statement
in which such DWAC Shares are included, in a manner described under the caption
“Plan of Distribution” in such Registration Statement, and in a manner in
compliance with all applicable U.S. federal and state securities laws, rules and
regulations, including, without limitation, any applicable prospectus delivery
requirements of the Securities Act. DWAC Shares shall be free from all
restrictive legends may be transmitted by the transfer agent to the Investor by
crediting an account at DTC as directed in writing by the Investor.

 

(k) Upon the written request of the Investor, the Company shall as soon as
reasonably practicable after receipt of notice from the Investor and subject to
Section 3(p) hereof, (i) incorporate in a Prospectus Supplement or
post-effective amendment such information as the Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such Prospectus
Supplement or post-effective amendment after being notified of the matters to be
incorporated in such Prospectus Supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or Prospectus
contained therein if reasonably requested by the Investor.

 

(l) The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 



9

 

 

(m) The Company shall make generally available to its security holders (which
may be satisfied by making such information available on EDGAR) as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.

 

(n) The Company shall otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission in connection
with any registration hereunder.

 

(o) Within one (1) Business Day after each Registration Statement which covers
Registrable Securities is declared effective by the Commission, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
Commission in the form attached hereto as Exhibit A.

 

(p) Notwithstanding anything to the contrary contained herein (but subject to
the last sentence of this Section 3(p)), at any time after the Effective Date of
a particular Registration Statement, the Company may, upon written notice to
Investor, suspend Investor’s use of any prospectus that is a part of any
Registration Statement (in which event the Investor shall discontinue sales of
the Registrable Securities pursuant to such Registration Statement contemplated
by this Agreement, but shall settle any previously made sales of Registrable
Securities) if the Company (x) is pursuing an acquisition, merger, tender offer,
reorganization, disposition or other similar transaction and the Company
determines in good faith that (A) the Company’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in such Registration Statement or other
registration statement or (B) such transaction renders the Company unable to
comply with Commission requirements, in each case under circumstances that would
make it impractical or inadvisable to cause any Registration Statement (or such
filings) to be used by Investor or to promptly amend or supplement any
Registration Statement contemplated by this Agreement on a post effective basis,
as applicable, or (y) has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of the Company,
would materially adversely affect the Company (each, an “Allowable Grace
Period”); provided, however, that in no event shall the Investor be suspended
from selling Registrable Securities pursuant to any Registration Statement for a
period that exceeds 20 consecutive Trading Days or an aggregate of 60 days in
any 365-day period; and provided, further, the Company shall not effect any such
suspension during (A) the first 10 consecutive Trading Days after the Effective
Date of the particular Registration Statement or (B) the five-Trading Day period
following each settlement date for a Fixed Purchase. Upon disclosure of such
information or the termination of the condition described above, the Company
shall provide prompt notice, but in any event within one Business Day of such
disclosure or termination, to the Investor and shall promptly terminate any
suspension of sales it has put into effect and shall take such other reasonable
actions to permit registered sales of Registrable Securities as contemplated in
this Agreement (including as set forth in the first sentence of Section 3(f)
with respect to the information giving rise thereto unless such material,
non-public information is no longer applicable). Notwithstanding anything to the
contrary contained in this Section 3(p), the Company shall cause its transfer
agent to deliver DWAC Shares to a transferee of the Investor in accordance with
the terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which (i) the Company has made a sale to Investor and
(ii) the Investor has entered into a contract for sale, and delivered a copy of
the Prospectus included as part of the particular Registration Statement to the
extent applicable, in each case prior to the Investor’s receipt of the notice of
an Allowable Grace Period and for which the Investor has not yet settled.

 



10

 

 

4.Obligations of the Investor.

 

(a) At least five (5) Business Days prior to the first anticipated filing date
of each Registration Statement (or such shorter period to which the parties
agree), the Company shall notify the Investor in writing of the information the
Company requires from the Investor with respect to such Registration Statement.
It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of the Investor that the Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

 

(b) The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of each Registration Statement hereunder, unless
the Investor has notified the Company in writing of the Investor’s election to
exclude all of the Investor’s Registrable Securities from such Registration
Statement.

 

(c) The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(p) or the first
sentence of 3(f), the Investor shall immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(p) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary in this Section 4(c), the
Company shall cause its transfer agent to deliver DWAC Shares to a transferee of
the Investor in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which the
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(p) or the first sentence of Section 3(f) and for which the Investor
has not yet settled.

 

(d) The Investor covenants and agrees that it shall comply with the prospectus
delivery and other requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 



11

 

 

5.Expenses of Registration.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for, and other expenses of,
the Investor, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

 

6.Indemnification.

 

(a) In the event any Registrable Securities are included in any Registration
Statement under this Agreement, to the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend the Investor,
each of its directors, officers, shareholders, members, partners, employees,
agents, advisors, representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) and each Person, if any, who controls the Investor
within the meaning of the Securities Act or the Exchange Act and each of the
directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) reasonably incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the Commission,
whether pending or threatened, whether or not an Investor Party is or may be a
party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“Blue Sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus (as amended or supplemented) or in any
Prospectus Supplement or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading (the
matters in the foregoing clauses (i) and (ii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the Investor
Parties, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Investor Party arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Investor Party for such
Investor Party expressly for use in connection with the preparation of such
Registration Statement, Prospectus or Prospectus Supplement or any such
amendment thereof or supplement thereto (it being hereby acknowledged and agreed
that the written information set forth on Exhibit C attached hereto is the only
written information furnished to the Company by or on behalf of the Investor
expressly for use in any Registration Statement, Prospectus or Prospectus
Supplement); (ii) shall not be available to the Investor to the extent such
Claim is based on a failure of the Investor to deliver or to cause to be
delivered the Prospectus (as amended or supplemented) made available by the
Company (to the extent applicable), including, without limitation, a corrected
Prospectus, if such Prospectus (as amended or supplemented) or corrected
Prospectus was timely made available by the Company pursuant to Section 3(d) and
then only if, and to the extent that, following the receipt of the corrected
Prospectus no grounds for such Claim would have existed; and (iii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Investor
Party and shall survive the transfer of any of the Registrable Securities by the
Investor pursuant to Section 9.

 



12

 

 

(b) In connection with any Registration Statement in which the Investor is
participating, the Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Company Party”), against any Claim or Indemnified Damages to which any of them
may become subject, under the Securities Act, the Exchange Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
relating to the Investor furnished to the Company by the Investor expressly for
use in connection with such Registration Statement, the Prospectus included
therein or any Prospectus Supplement thereto (it being hereby acknowledged and
agreed that the written information set forth on Exhibit C attached hereto is
the only written information furnished to the Company by or on behalf of the
Investor expressly for use in any Registration Statement, Prospectus or
Prospectus Supplement); and, subject to Section 6(c) and the below provisos in
this Section 6(b), the Investor shall reimburse a Company Party any legal or
other expenses reasonably incurred by such Company Party in connection with
investigating or defending any such Claim; provided, however, the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Investor, which consent shall not be unreasonably withheld or
delayed; and provided, further that the Investor shall be liable under this
Section 6(b) for only that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to the Investor as a result of the applicable sale of
Registrable Securities pursuant to such Registration Statement, Prospectus or
Prospectus Supplement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Party and
shall survive the transfer of any of the Registrable Securities by the Investor
pursuant to Section 9.

 

(c) Promptly after receipt by an Investor Party or Company Party (as the case
may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Party or the Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or such Company Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Investor Party or such Company Party and the
indemnifying party (in which case, if such Investor Party or such Company Party
(as the case may be) notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Company Party or Investor Party (as the case may be), consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Company Party or Investor Party (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Company Party. For the avoidance of doubt, the immediately preceding sentence
shall apply to Sections 6(a) and 6(b) hereof. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Company Party or Investor Party (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Party or Company Party (as the case may be) under this Section 6,
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.

 



13

 

 

(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

 

(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred;
provided that any Person receiving any payment pursuant to this Section 6 shall
promptly reimburse the Person making such payment for the amount of such payment
to the extent a court of competent jurisdiction determines that such Person
receiving such payment was not entitled to such payment.

 

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Company Party or
Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7.Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however: (i) no contribution
shall be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6 of this
Agreement, (ii) no Person involved in the sale of Registrable Securities which
Person is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, the Investor shall not be required to contribute,
in the aggregate, any amount in excess of the amount by which the net proceeds
actually received by the Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that the
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 

8.Reports Under the Exchange Act.

 

With a view to making available to the Investor the benefits of Rule 144, the
Company agrees to:

 

(a) so long as the Investor owns Registrable Securities, use its reasonable best
efforts to make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b) so long as the Investor owns Registrable Securities, use its reasonable best
efforts to file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements (it being understood
that nothing herein shall limit any of the Company’s obligations under the
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144;

 



14

 

 

(c) furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting, submission and posting requirements of Rule 144
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company with
the Commission if such reports are not publicly available via EDGAR, and (iii)
such other information as may be reasonably requested to permit the Investor to
sell such securities pursuant to Rule 144 without registration; and

 

(d) take such additional action as is reasonably requested by the Investor to
enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be reasonably requested from time to time by the Investor and otherwise
fully cooperate with Investor and Investor’s broker to effect such sale of
securities pursuant to Rule 144.

 

9.Assignment of Registration Rights.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment. The
Investor may not assign its rights under this Agreement without the prior
written consent of the Company, other than to an affiliate of the Investor
controlled by Fredric G. Zaino, in which case the assignee must agree in writing
to be bound by the terms and conditions of this Agreement.

 

10.Amendment or Waiver.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Trading Day immediately preceding the filing of
the Initial Registration Statement with the Commission. Subject to the
immediately preceding sentence, no provision of this Agreement may be (i)
amended other than by a written instrument signed by both parties hereto or (ii)
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof.

 

11.Miscellaneous.

 

(a) Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.

 

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement shall be given in accordance with
Section 10.4 of the Purchase Agreement.

 



15

 

 

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. The Company and the Investor acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that either party shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement by the other party and to enforce specifically the
terms and provisions hereof (without the necessity of showing economic loss and
without any bond or other security being required), this being in addition to
any other remedy to which either party may be entitled by law or equity.

 

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e) The Transaction Documents set forth the entire agreement and understanding
of the parties solely with respect to the subject matter thereof and supersedes
all prior and contemporaneous agreements, negotiations and understandings
between the parties, both oral and written, solely with respect to such matters.
There are no promises, undertakings, representations or warranties by either
party relative to subject matter hereof not expressly set forth in the
Transaction Documents. Notwithstanding anything in this Agreement to the
contrary and without implication that the contrary would otherwise be true,
nothing contained in this Agreement shall limit, modify or affect in any manner
whatsoever (i) the conditions precedent to a Fixed Purchase contained in Article
VII of the Purchase Agreement or (ii) any of the Company’s obligations under the
Purchase Agreement.

 

(f) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors. This Agreement is not for the benefit
of, nor may any provision hereof be enforced by, any Person, other than the
parties hereto, their respective successors and the Persons referred to in
Sections 6 and 7 hereof.

 



16

 

 

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

 

(h) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature or signature delivered by e-mail in a
“.pdf” format data file, including any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com, www.echosign.adobe.com,
etc., shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(j) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

[Signature Pages Follow]

 

17

 

 

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:                                              ADIAL PHARMACEUTICALS,
INC.         By: /s/ William B. Stilley   Name:  William B. Stilley   Title:
Chief Executive Officer

  

18

 

 

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTOR:         KEYSTONE CAPITAL PARTNERS, LLC               By: /s/ Fredric
G. Zaino   Name:  Fredric G. Zaino

 

19

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

[●]

[●]

[●]

 

Re:Adial Pharmaceuticals, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Adial Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Common Stock Purchase Agreement, dated November 18, 2020 (the “Purchase
Agreement”), entered into by and among the Company and the Investor named
therein (the “Holder”) pursuant to which the Company will issue to the Holder
from time to time shares of the Company’s common stock, par value $0.001 per
share (the ”Common Stock”). Pursuant to the Purchase Agreement, the Company also
has entered into a Registration Rights Agreement, dated November 18, 2020, with
the Holder (the “Registration Rights Agreement”), pursuant to which the Company
agreed, among other things, to register the offer and sale by the Holder of the
Registrable Securities (as defined in the Registration Rights Agreement) under
the Securities Act of 1933, as amended (the “Securities Act”). In connection
with the Company’s obligations under the Registration Rights Agreement, on [●],
20[●], the Company filed a Registration Statement on Form S-1 (File No. 333-[●])
(the “Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names the Holder as
an underwriter and a selling stockholder thereunder.

 

In connection with the foregoing, based solely on our review of the Commission’s
EDGAR website, we advise you that the Registration Statement became effective
under the Securities Act on [●], 20[●]. In addition, based solely on our review
of the information made available by the Commission at
http://www.sec.gov/litigation/stoporders.shtml, we confirm that the Commission
has not issued any stop order suspending the effectiveness of the Registration
Statement. To our knowledge, based solely on our participation in the
conferences mentioned above regarding the Registration Statement and our review
of the information made available by the Commission at
http://www.sec.gov/litigation/stoporders.shtml, no proceedings for that purpose
are pending or have been instituted or threatened by the Commission.

 

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holder pursuant to the Registration
Statement, provided the Registration Statement remains effective.

 



A-1

 

 

This opinion letter is limited to the federal securities laws of the United
States of America. We express no opinion as to matters relating to state
securities laws or Blue Sky laws.

 

We assume no obligation to update or supplement this opinion letter to reflect
any facts or circumstances which may hereafter come to our attention with
respect to the opinion and statements expressed above, including any changes in
applicable law that may hereafter occur.

 

This opinion letter is being delivered solely for the benefit of the person to
whom it is addressed; accordingly, it may not be quoted, filed with any
governmental authority or other regulatory agency or otherwise circulated or
utilized for any purposes without our prior written consent.

 

  Very truly yours,       Gracin & Marlow, LLP       By:
                         

 

cc: Keystone Capital Partners, LLC

 

A-2

 

 

EXHIBIT B

 

SELLING STOCKHOLDER

 

This prospectus relates to the possible resale from time to time by Keystone
Capital of any or all of the shares of common stock that may be issued by us to
Keystone Capital under the Purchase Agreement. For additional information
regarding the issuance of common stock covered by this prospectus, see the
section titled “Keystone Capital Committed Equity Financing” above. We are
registering the shares of common stock pursuant to the provisions of the
Registration Rights Agreement we entered into with Keystone Capital on November
18, 2020 in order to permit the selling stockholder to offer the shares for
resale from time to time. Except for the transactions contemplated by the
Purchase Agreement and the Registration Rights Agreement, Keystone Capital has
not had any material relationship with us within the past three years. As used
in this prospectus, the term “selling stockholder” means Keystone Capital
Partners, LLC.

 

The table below presents information regarding the selling stockholder and the
shares of common stock that it may offer from time to time under this
prospectus. This table is prepared based on information supplied to us by the
selling stockholder, and reflects holdings as of [●], 2020. The number of shares
in the column “Maximum Number of Shares of Common Stock to be Offered Pursuant
to this Prospectus” represents all of the shares of common stock that the
selling stockholder may offer under this prospectus. The selling stockholder may
sell some, all or none of its shares in this offering. We do not know how long
the selling stockholder will hold the shares before selling them, and we
currently have no agreements, arrangements or understandings with the selling
stockholder regarding the sale of any of the shares.

 

Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated
by the SEC under the Exchange Act, and includes shares of common stock with
respect to which the selling stockholder has voting and investment power. The
percentage of shares of common stock beneficially owned by the selling
stockholder prior to the offering shown in the table below is based on an
aggregate of [●] shares of our common stock outstanding on [●], 2020. Because
the purchase price of the shares of common stock issuable under the Purchase
Agreement is determined on each Fixed Purchase Date, the number of shares that
may actually be sold by the Company under the Purchase Agreement may be fewer
than the number of shares being offered by this prospectus. The fourth column
assumes the sale of all of the shares offered by the selling stockholder
pursuant to this prospectus.

 

B-1

 

 

Name of Selling Stockholder  Number of Shares of Common Stock Owned Prior to
Offering  Maximum Number of Shares of Common Stock to be Offered Pursuant to
this Prospectus  Number of Shares of Common Stock Owned After Offering    
 Number(1)   Percent(2)      Number(3)    Percent(2)  Keystone Capital Partners,
LLC(4)   175,000   *  [●]   0    -- 

 



 



*Represents beneficial ownership of less than 1% of the outstanding shares of
our common stock.

 

(1)This number represents the 175,000 shares of common stock we issued to
Keystone Capital on November 18, 2020 as Commitment Shares in consideration for
entering into the Purchase Agreement with us. In accordance with Rule 13d-3(d)
under the Exchange Act, we have excluded from the number of shares beneficially
owned prior to the offering all of the shares that Keystone Capital may be
required to purchase under the Purchase Agreement, because the issuance of such
shares is solely at our discretion and is subject to conditions contained in the
Purchase Agreement, the satisfaction of which are entirely outside of Keystone
Capital’s control, including the registration statement that includes this
prospectus becoming and remaining effective. Furthermore, the Fixed Purchases of
common stock are subject to certain agreed upon maximum amount limitations set
forth in the Purchase Agreement. Also, the Purchase Agreement prohibits us from
issuing and selling any shares of our common stock to Keystone Capital to the
extent such shares, when aggregated with all other shares of our common stock
then beneficially owned by Keystone Capital, would cause Keystone Capital’s
beneficial ownership of our common stock to exceed the 4.99% Beneficial
Ownership Cap. The Purchase Agreement also prohibits us from issuing or selling
shares of our common stock under the Purchase Agreement in excess of the 19.99%
Exchange Cap, unless we obtain stockholder approval to do so, or unless sales of
common stock are made at a price equal to or greater than $[●] per share, such
that the Exchange Cap limitation would not apply under applicable Nasdaq rules.
Neither the Beneficial Ownership Limitation nor the Exchange Cap (to the extent
applicable under Nasdaq rules) may be amended or waived under the Purchase
Agreement.

 

(2)Applicable percentage ownership is based on [●] shares of our common stock
outstanding as of [●], 20[●].

 

(3)Assumes the sale of all shares being offered pursuant to this prospectus.

 

(4)The business address of Keystone Capital Partners, LLC is 139 Fulton Street,
Suite 412, New York, NY 10038. Keystone Capital Partners, LLC’s principal
business is that of a private investor. Ranz Group, LLC, a Delaware limited
liability company, is the managing member of Keystone Capital Partners, LLC and
the beneficial owner of 97% of the membership interests in Keystone Capital
Partners, LLC. Fredric G. Zaino is the managing member of Ranz Group, LLC and
has sole voting control and investment discretion over securities beneficially
owned directly by Keystone Capital, LLC and indirectly by Ranz Group, LLC. We
have been advised that none of Mr. Zaino, Ranz Group, LLC or Keystone Capital
Partners, LLC is a member of the Financial Industry Regulatory Authority, or
FINRA, or an independent broker-dealer, or an affiliate or associated person of
a FINRA member or independent broker-dealer. The foregoing should not be
construed in and of itself as an admission by Mr. Zaino as to beneficial
ownership of the securities beneficially owned directly by Keystone Capital
Partners, LLC and indirectly by Ranz Group, LLC.

 

B-2

 

 

PLAN OF DISTRIBUTION

 

The shares of common stock offered by this prospectus are being offered by the
selling stockholder, Keystone Capital Partners, LLC.  The shares may be sold or
distributed from time to time by the selling stockholder directly to one or more
purchasers or through brokers, dealers, or underwriters who may act solely as
agents at market prices prevailing at the time of sale, at prices related to the
prevailing market prices, at negotiated prices, or at fixed prices, which may be
changed. The sale of the shares of our common stock offered by this prospectus
could be effected in one or more of the following methods:

 

●ordinary brokers’ transactions; 

 

●transactions involving cross or block trades; 

 

●through brokers, dealers, or underwriters who may act solely as agents; 

 

●“at the market” into an existing market for our common stock; 

 

●in other ways not involving market makers or established business markets,
including direct sales to purchasers or sales effected through agents; 

 

●in privately negotiated transactions; or 

 

●any combination of the foregoing. 

 

In order to comply with the securities laws of certain states, if applicable,
the shares may be sold only through registered or licensed brokers or dealers.
In addition, in certain states, the shares may not be sold unless they have been
registered or qualified for sale in the state or an exemption from the state’s
registration or qualification requirement is available and complied with.

 

Keystone Capital is an “underwriter” within the meaning of Section 2(a)(11) of
the Securities Act.

 

Keystone Capital has informed us that it intends to use one or more registered
broker-dealers to effectuate all sales, if any, of our common stock that it has
acquired and may in the future acquire from us pursuant to the Purchase
Agreement.  Such sales will be made at prices and at terms then prevailing or at
prices related to the then current market price.  Each such registered
broker-dealer will be an underwriter within the meaning of Section 2(a)(11) of
the Securities Act.  Keystone Capital has informed us that each such
broker-dealer will receive commissions from Keystone Capital that will not
exceed customary brokerage commissions.

 

Brokers, dealers, underwriters or agents participating in the distribution of
the shares of our common stock offered by this prospectus may receive
compensation in the form of commissions, discounts, or concessions from the
purchasers, for whom the broker-dealers may act as agent, of the shares sold by
the selling stockholder through this prospectus. The compensation paid to any
such particular broker-dealer by any such purchasers of shares of our common
stock sold by the selling stockholder may be less than or in excess of customary
commissions.  Neither we nor the selling stockholder can presently estimate the
amount of compensation that any agent will receive from any purchasers of shares
of our common stock sold by the selling stockholder.

 



B-3

 

 

We know of no existing arrangements between the selling stockholder or any other
stockholder, broker, dealer, underwriter or agent relating to the sale or
distribution of the shares of our common stock offered by this prospectus.

 

We may from time to time file with the SEC one or more supplements to this
prospectus or amendments to the registration statement of which this prospectus
forms a part to amend, supplement or update information contained in this
prospectus, including, if and when required under the Securities Act, to
disclose certain information relating to a particular sale of shares offered by
this prospectus by the selling stockholder, including the names of any brokers,
dealers, underwriters or agents participating in the distribution of such shares
by the selling stockholder, any compensation paid by the selling stockholder to
any such brokers, dealers, underwriters or agents, and any other required
information.

 

We will pay the expenses incident to the registration under the Securities Act
of the offer and sale of the shares of our common stock covered by this
prospectus by the selling stockholder. As consideration for its irrevocable
commitment to purchase our common stock under the Purchase Agreement, we have
issued to Keystone Capital 175,000 shares of our common stock as Commitment
Shares.

 

We also have agreed to indemnify Keystone Capital and certain other persons
against certain liabilities in connection with the offering of shares of our
common stock offered hereby, including liabilities arising under the Securities
Act or, if such indemnity is unavailable, to contribute amounts required to be
paid in respect of such liabilities.  Keystone Capital has agreed to indemnify
us against liabilities under the Securities Act that may arise from certain
written information furnished to us by Keystone Capital specifically for use in
this prospectus or, if such indemnity is unavailable, to contribute amounts
required to be paid in respect of such liabilities. Insofar as indemnification
for liabilities arising under the Securities Act may be permitted to our
directors, officers, and controlling persons, we have been advised that in the
opinion of the SEC this indemnification is against public policy as expressed in
the Securities Act and is therefore, unenforceable.

 

We estimate that the total expenses for the offering will be approximately $[●].

 

Keystone Capital has represented to us that at no time prior to the date of the
Purchase Agreement has Keystone Capital or its agents, representatives or
affiliates engaged in or effected, in any manner whatsoever, directly or
indirectly, any short sale (as such term is defined in Rule 200 of Regulation
SHO of the Exchange Act) of our common stock or any hedging transaction, which
establishes a net short position with respect to our common stock.  Keystone
Capital has agreed that during the term of the Purchase Agreement, neither
Keystone Capital, nor any of its agents, representatives or affiliates will
enter into or effect, directly or indirectly, any of the foregoing transactions.

 

We have advised the selling stockholder that it is required to comply with
Regulation M promulgated under the Exchange Act. With certain exceptions,
Regulation M precludes the selling stockholder, any affiliated purchasers, and
any broker-dealer or other person who participates in the distribution from
bidding for or purchasing, or attempting to induce any person to bid for or
purchase any security which is the subject of the distribution until the entire
distribution is complete. Regulation M also prohibits any bids or purchases made
in order to stabilize the price of a security in connection with the
distribution of that security. All of the foregoing may affect the marketability
of the securities offered by this prospectus.

 

This offering will terminate on the date that all shares of our common stock
offered by this prospectus have been sold by the selling stockholder.

 

Our common stock is currently listed on The Nasdaq Capital Market under the
symbol “ADIL”.

 

B-4

 

 

EXHIBIT C

 

The business address of Keystone Capital Partners, LLC is 139 Fulton Street,
Suite 412, New York, NY 10038. Keystone Capital Partners, LLC’s principal
business is that of a private investor. Ranz Group, LLC, a Delaware limited
liability company, is the managing member of Keystone Capital Partners, LLC and
the beneficial owner of 97% of the membership interests in Keystone Capital
Partners, LLC. Fredric G. Zaino is the managing member of Ranz Group, LLC and
has sole voting control and investment discretion over securities beneficially
owned directly by Keystone Capital, LLC and indirectly by Ranz Group, LLC. None
of Mr. Zaino, Ranz Group, LLC or Keystone Capital Partners, LLC is a member of
the Financial Industry Regulatory Authority, or FINRA, or an independent
broker-dealer, or an affiliate or associated person of a FINRA member or
independent broker-dealer. The foregoing should not be construed in and of
itself as an admission by Mr. Zaino as to beneficial ownership of the securities
beneficially owned directly by Keystone Capital Partners, LLC and indirectly by
Ranz Group, LLC.

 

 

C-1



 

 